DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-9 in the reply filed on 5/2/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 19 of U.S. Patent No. 10649224. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the patent.
 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 1-2, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerald (DE 102010043061, as evidenced by the machine translation, all of record).

    PNG
    media_image1.png
    425
    538
    media_image1.png
    Greyscale

Regarding claim 1, Gerald teaches an optical display system (Fig. 2a, [39, 47-48, 56-58, 67]), comprising: 
a light source (light source for WF); 
a control unit (CU); and
	an array of at least two pixels ([47], “...individual areas associated with each pixel of the SLM... horizontal and / or vertical direction...”), each of the pixels is a juxtaposed double Fresnel element (S1, S2, [49], “Fresnel lenses”), comprising a first Fresnel element (PS in S1) and a second Fresnel (PS in S2) spaced apart at a constant distance from each other, each of the two Fresnel elements having at least two edges (e.g., edges between pixels), at least one sequence of a plurality of lines and an apertures (as seen in Figs. 1-2, it is understood 1D Fresnel lenses having a plurality of lines and an aperture),
	the first Fresnel element deviates a light wave from the light source towards the second Fresnel element and the light wave is further deviated by the second Fresnel element as an output light wave in a given direction ([57], “deflecting layers S1, S2”),
wherein for each of the pixels the direction of the output light wave from the second Fresnel element is separately, dynamically and externally controlled by the control unit ([47], “...each pixel...”, [67], “...be controlled ... by corresponding locally varying drive voltages...”).

Gerald does not explicitly teach the spacing between the lines gradually changes over the aperture of the Fresnel elements.
However it is well known in the art before the effective filing date of the claimed invention to have the spacing between the lines gradually changes over the aperture of the Fresnel elements for the purposes of keeping the same thickness and the substantially same refractive power for the Fresnel elements.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gerald by having the spacing between the lines gradually changes over the aperture of the Fresnel elements for the purposes of keeping the same thickness and the substantially same refractive power for the Fresnel elements.

Regarding claim 2, Gerald further teaches The optical display system according to claim 1, wherein the pixels further comprising a light transmitting substrate (LC) having at least two major surfaces located between the first and the second Fresnel elements, wherein the refractive index of the light transmitting substrate is externally controlled and the direction of the output light wave from the second Fresnel element is controlled by changing the refractive index of the substrate.

Regarding claim 7, Gerald further teaches (Fig. 3b) The optical display system according to claim 1, further comprising an exit pupil wherein output light waves from the pixels can be deviated by the control unit into the exit pupil or outside of the exit pupil.

Regarding claim 8, Gerald further teaches The optical display system according to claim 1, wherein the optical display system projects a stereoscopic dynamic image into eyes of a viewer (Fig. 3b, UM).

Regarding claim 9, Gerald further teaches The optical display system according to claim 1, wherein the optical display system projects at least two different images into different viewing angles (Fig. 3b).

Allowable Subject Matter
Claim(s) 3-6 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of claims 3-6, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for an optical display system including the additional limitations as described in each claim, along with the other claimed limitations of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BUMSUK WON can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234